DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van'tZelfde et al (US 2015/0336601).
Regarding claim 1, Van'tZelfde discloses a vehicle steering wheel comprising: 
a rim (Fig. 1A #12 frame) having a core structure ; 
a plurality of heaters (Fig. 1B #s 52a-c conductive loops) surrounding at least a portion of the core structure to define a plurality of heating zones; 
at least one sensor (Fig. 1A #8 sensor mat) for sensing location of a user's hand on the steering wheel; 
and a controller (Fig. 1C #30 electronic control unit) controlling the plurality of heaters (Fig. 1B #s 52a-c conductive loops) to activate one or more of the plurality of heaters (Fig. 1B #s 52a-c conductive loops) based on the sensed location of the hand.
Regarding claim 2, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 1), and Van'tZelfde further teaches wherein the at least one sensor (Fig. 1A #8 sensor mat) comprises at least one capacitive sensor ([0051] lines 7-11 ---" As shown in FIG. 3B, the sensing loops 24a-24c may be capacitance type sensors. In addition, in other implementations, the sensor mat 18 may include one or more biometric sensors (e.g., sensing temperature, heart rate, etc.) or other suitable type of sensor.”) located on the steering wheel.
	Regarding claim 3, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 2), and Van'tZelfde further teaches wherein the at least one sensor (Fig. 1A #8 sensor mat) comprises a plurality of capacitive sensors (Fig. 1B #s 24a-c), wherein each heating zone (Fig. 1B shows each sensor having a corresponding heater for each of the zones.) has a capacitive sensor.
Regarding claim 4, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 3), and Van'tZelfde further teaches wherein the at least one capacitive sensor (Fig. 1A #8 sensor mat) is located between the plurality of heaters (Fig. 1B #s 52a-c conductive loops; Fig. 1 #6 heater mat layer) and a cover wrap (Fig. 1A #20 skin) on the rim.
Regarding claim 7, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 1), and Van'tZelfde teaches further comprising a cover wrap (Fig. 1A #20 skin) surrounding a plurality of heaters. 
Regarding claim 8, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 7), and Van'tZelfde further teaches wherein the cover wrap (Fig. 1A #20 skin) comprises one of leather and vinyl ([0036] lines 10-13 ---"The outer skin 20 is typically made of leather or vinyl, but could also include wood, carbon fiber, plastic, polyurethane foam, fabrics, or any other suitable material.”).
Regarding claim 9, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 1), and Van'tZelfde further teaches wherein each of the plurality of heaters (Fig. 1B #s 52a-c conductive loops) comprises an electric heater mat (Fig. 1 #6 heater mat layer).
Regarding claim 10, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 1), and Van'tZelfde further teaches wherein the core structure comprises a rigid core ([0002] lines 5-8 ---" The steering wheel frame is typically made of metal, such as a magnesium alloy or steel, and can be a source of interference for the electrical signal(s) in the sensor mat.”)  and a surrounding compliant layer (Fig. 1A #14 over molded layer).
Regarding claim 11, Van'tZelfde discloses a vehicle steering wheel comprising:
 a rim (Fig. 1A #12 frame) having a core structure and a cover wrap (Fig. 1A #20 skin); 
a plurality of heaters (Fig. 1B #s 52a-c conductive loops) surrounding at least a portion of the core structure to define a plurality of heating zones, wherein each of the plurality of heaters (Fig. 1B #s 52a-c conductive loops) has an electric heater mat (Fig. 1 #6 heater mat layer); 
at least one sensor (Fig. 1A #8 sensor mat) for sensing location of a user's hand on the steering wheel; 
and a controller (Fig. 1C #30 electronic control unit) controlling the plurality of heaters to activate one or more of the plurality of heaters (Fig. 1B #s 52a-c conductive loops) based on the sensed location of the hand.
Regarding claim 12, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 11), and Van'tZelfde further teaches wherein the at least one sensor (Fig. 1A #8 sensor mat) comprises at least one capacitive sensor ([0051] lines 7-11 ---" As shown in FIG. 3B, the sensing loops 24a-24c may be capacitance type sensors. In addition, in other implementations, the sensor mat 18 may include one or more biometric sensors (e.g., sensing temperature, heart rate, etc.) or other suitable type of sensor.”) located on the steering wheel.
Regarding claim 13, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 12), and Van'tZelfde further teaches wherein the at least one sensor (Fig. 1A #8 sensor mat) comprises a plurality of capacitive sensors (Fig. 1B #s 24a-c sensing zones), wherein each heating zone (Fig. 1B shows each sensor having a corresponding heater for each of the zones.) has a capacitive sensor.
Regarding claim 14, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 13), and Van'tZelfde further teaches wherein the at least one capacitive sensor (Fig. 1A #8 sensor mat) is located between the plurality of heaters (Fig. 1B #s 52a-c conductive loops; Fig. 1 #6 heater mat layer) and a cover wrap (Fig. 1A #20 skin) on the rim.
Regarding claim 17, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 11), and Van'tZelfde further teaches wherein the cover wrap (Fig. 1A #20 skin) surrounding the plurality of heaters (Fig. 1B #s 52a-c conductive loops). 
Regarding claim 18, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 17), and Van'tZelfde further teaches wherein the cover wrap (Fig. 1A #20 skin) comprises one of leather and vinyl ([0036] lines 10-13 ---"The outer skin 20 is typically made of leather or vinyl, but could also include wood, carbon fiber, plastic, polyurethane foam, fabrics, or any other suitable material.”).
Regarding claim 19, Van'tZelfde teaches the wheel as appears above (see the rejection for claim 11), and Van'tZelfde further teaches wherein the core structure comprises a rigid core ([0002] lines 5-8 ---" The steering wheel frame is typically made of metal, such as a magnesium alloy or steel, and can be a source of interference for the electrical signal(s) in the sensor mat.”)  and a surrounding compliant layer (Fig. 1A #14 over molded layer).

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach or suggest wherein the at least one sensor comprises an infrared imager for sensing thermal energy indicative of a location of the hand on the steering wheel or wherein the at least one sensor comprises an imaging camera for capturing images of the steering wheel and identifying a location of a hand based on the captured images.
The closest prior art for claims 5 and 15 would be Molchanov et al (US 2017/0060254). Molchanov teaches the use of an IR camera to sense hand gestures. However, the IR camera is not used in the control of a heater of any kind. 
The closest prior art for claims 6 and 16 would be Katz et al (US 2020/0207358). Katz teaches the use of a camera to capture images of the driver. However, the camera is not used in the control of a heater of any kind. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761